                                          Case 5:20-cv-00680-BLF Document 26 Filed 04/22/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         REGINALD WHITLEY,
                                  11                                                    Case No. 20-00680 BLF (PR)
                                                      Plaintiff,
                                  12                                                    ORDER DENYING MOTION FOR
Northern District of California




                                                v.                                      APPOINTMENT OF COUNSEL OR
 United States District Court




                                  13                                                    GUARDIAN AD LITEM
                                  14     DR. JAVATE ROSANA,
                                  15                  Defendant.
                                  16                                                    (Docket No. 25)

                                  17

                                  18         Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983, against a prison physician for inadequate medical care. On January 6,
                                  20   2021, the Court found the amended complaint, Dkt. No. 13, stated a cognizable claim and
                                  21   ordered the matter served on Defendant. Dkt. No. 14. Plaintiff has filed a motion for
                                  22   appointment of counsel based on his mental condition due to a developmental disability.
                                  23   Dkt. No. 25.
                                  24

                                  25                                          DISCUSSION
                                  26         Plaintiff claims that he is a participant in the prison’s “Developmental Disability
                                  27   Program” with a designation of “DD1.” Dkt. No. 25 at 1. He asserts that he is in a special
                                  28   housing unit for all DDP participants because they need special care and treatment beyond
                                            Case 5:20-cv-00680-BLF Document 26 Filed 04/22/21 Page 2 of 5




                                   1   the treatment of the regular inmates. Id. He asserts that because of his mental condition, it
                                   2   would be in his best interest to be represented by counsel. Specifically, Plaintiff is
                                   3   concerned that without counsel, his deposition would be conducted unfairly. Id. The
                                   4   Court will review whether appointment of counsel is warranted under 28 U.S.C. § 1915
                                   5   and Rule 17(c) of the Federal Rules of Civil Procedure.
                                   6   A.     Appointment of Counsel under 28 U.S.C. § 1915
                                   7          There is no constitutional right to counsel in a civil case unless an indigent litigant
                                   8   may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social
                                   9   Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997)
                                  10   (no constitutional right to counsel in § 1983 action), withdrawn in part on other grounds
                                  11   on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). However, a court “may request
                                  12   an attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).
Northern District of California
 United States District Court




                                  13   The decision to request counsel to represent an indigent litigant under § 1915 is within “the
                                  14   sound discretion of the trial court and is granted only in exceptional circumstances.”
                                  15   Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of the “exceptional
                                  16   circumstances” of the plaintiff seeking assistance requires an evaluation of the likelihood
                                  17   of the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to
                                  18   articulate his claims pro se in light of the complexity of the legal issues involved. See
                                  19   Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand,113
                                  20   F.3d at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v.
                                  21   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Both of these factors must be viewed
                                  22   together before reaching a decision on a request for counsel under § 1915. See id.
                                  23          Generally, a plaintiff that shows at least some ability to articulate his claims is not
                                  24   entitled to appointment of counsel, regardless of whether he has mental and physical health
                                  25   problems or is incarcerated. See, e.g., Warren v. Harrison, 244 Fed. Appx. 831, 832 (9th
                                  26   Cir. 2007) (holding that an inmate plaintiff who had alleged mental illness did not qualify
                                  27   for appointment of counsel because he competently presented his claims and attached three
                                  28                                                  2
                                            Case 5:20-cv-00680-BLF Document 26 Filed 04/22/21 Page 3 of 5




                                   1   pertinent exhibits); Miller v. McDaniel, 124 Fed. Appx. 488, 490 (9th Cir. 2005) (holding
                                   2   that an inmate plaintiff with mental health problems was not entitled to appointment of
                                   3   counsel because he demonstrated an ability to articulate his claims pro se); Palmer v.
                                   4   Valdez, 560 F.3d 965, 970 (2009) (holding that an inmate plaintiff who was suffering pain
                                   5   from a surgery and had limited access to legal documents did not require appointment of
                                   6   counsel because he did a good job presenting his case, was well organized, made clear
                                   7   points, and presented evidence effectively). Here, as in the cases cited above, Plaintiff has
                                   8   shown an ability to articulate his claims despite an alleged mental disability: Plaintiff seeks
                                   9   damages for Defendant’s deliberate indifference to his serious medical needs in treating his
                                  10   chronic pain since 2017. Dkt. No. 13 at 3, 5, 7-8. It appears that he has the assistance of a
                                  11   jailhouse attorney which has thus far been sufficient to litigate this action. Dkt. No. 25 at
                                  12   1. Furthermore, the Eighth Amendment claim is not particularly complex as alleged.
Northern District of California
 United States District Court




                                  13   Accordingly, Plaintiff’s request for appointment of counsel is DENIED without prejudice
                                  14   for lack of exceptional circumstances. See Agyeman, 390 F.3d at 1103; Rand, 113 F.3d at
                                  15   1525; Terrell, 935 F.2d at 1017; Wilborn, 789 F.2d at 1331.
                                  16   B.     Appointment of Guardian Ad Litem under Fed. R. Civ, P. 17(c)
                                  17          Based on his assertion of mental health issues, (Docket No. 5), the Court will also
                                  18   consider whether Plaintiff warrants appointment of a guardian ad litem under Federal Rule
                                  19   of Civil Procedure 17(c), which provides in relevant part that:
                                  20
                                              A minor or an incompetent person who does not have a duly appointed
                                  21          representative may sue by a next friend or aby a guardian ad litem. The
                                              court must appoint a guardian ad litem – or issue another appropriate order
                                  22          – to protect a minor or incompetent person who is unrepresented in an
                                  23
                                              action.

                                  24
                                       Fed. R. Civ. P. 17(c)(2). The Ninth Circuit has held that when “a substantial question”
                                  25
                                       exists regarding the mental incompetence of a pro se litigant, the district court should
                                  26
                                       conduct a hearing to determine competence so that a guardian ad litem may be appointed if
                                  27

                                  28                                                  3
                                          Case 5:20-cv-00680-BLF Document 26 Filed 04/22/21 Page 4 of 5




                                   1   appropriate. Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005); Krain v. Smallwood,
                                   2   880 F.2d 1119, 1121 (9th Cir. 1989). Other circuits have held that a district court’s duty of
                                   3   inquiry under Rule 17(c) is triggered by “verifiable evidence” of incompetence. See, e.g.,
                                   4   Powell v. Symons, 680 F.3d 301, 307 (3rd Cir. 2012); Ferrelli v. River Manor Health Care
                                   5   Center, 323 F.3d 196, 203 (2d Cir. 2003).
                                   6          The Ninth Circuit found a “substantial question” regarding competence where a pro
                                   7   se prisoner litigant submitted a letter from the prison psychiatrist stating that the litigant
                                   8   was under his care, had been diagnosed with schizophrenia, and was taking psychotropic
                                   9   medications, see Allen, 408 F.3d at 1152, but it found no substantial question where a pro
                                  10   se litigant merely asserted that the district court should have conducted a competency
                                  11   hearing, see Day v. Sonoma Cnty., 1997 WL 686016, at *2 (9th Cir. Oct. 30, 1997). The
                                  12   Third Circuit found “verifiable evidence” of incompetence where one co-plaintiff was
Northern District of California
 United States District Court




                                  13   adjudicated incompetence in a simultaneous criminal proceeding and the other co-plaintiff
                                  14   submitted a letter from a mental health professional. See Powell, 680 F.3d at 308-09. The
                                  15   Second Circuit has indicated that “verifiable evidence” could take the form of records from
                                  16   a court or public agency or evidence from a mental health professional, but that bizarre
                                  17   behavior, standing alone, is not sufficient to trigger a district court’s duty of inquiry under
                                  18   Rule 17(c). See Ferrelli, 323 F.3d at 201-02.
                                  19          In this case, Plaintiff submits no evidence of incompetence. Rather, he has
                                  20   provided evidence indicating that he is a participant in the prison’s Developmental
                                  21   Disability Program. Dkt. No. 25 at 3. Plaintiff provides no explanation as to why his
                                  22   mental condition renders him incompetent to prosecute this action. As discussed above,
                                  23   Plaintiff has shown an ability to articulate his claims despite his mental health issues, albeit
                                  24   with the assistance of a “jailhouse lawyer.” See supra at 3. Furthermore, Plaintiff
                                  25   provides no letter from a mental health professional or other “verifiable evidence” of his
                                  26   incompetence to trigger this Court’s duty of inquiry. See Ferrelli, 323 F.3d at 201-02.
                                  27   Plaintiff’s mere assertion that he needs the assistance of counsel to proceed with the case,
                                  28                                                   4
                                            Case 5:20-cv-00680-BLF Document 26 Filed 04/22/21 Page 5 of 5




                                   1   without more, is not sufficient to raise a substantial question. See, e.g., Day, 1997 WL
                                   2   686016, at *2. Accordingly, the Court finds that in the absence of verifiable evidence of
                                   3   incompetence, there is no substantial question regarding Plaintiff’s competence and
                                   4   therefore no duty of inquiry. See Allen, 408 F.3d at 1152; Ferrelli, 323 F.3d at 201-02.
                                   5   Based on the information provided in the motion, Plaintiff does not warrant appointment of
                                   6   a guardian ad litem under Rule 17(c).
                                   7

                                   8                                                  CONCLUSION
                                   9             For the reasons discussed above, Plaintiff’s request for appointment of counsel is
                                  10   DENIED without prejudice. Dkt. No. 25.
                                  11             This order terminates Docket No. 25.
                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: ___April 22, 2021_____                          ________________________
                                                                                              BETH LABSON FREEMAN
                                  14
                                                                                              United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Deny Appt. of Counsel & Guard.ad.Litem
                                  25   PRO-SE\BLF\CR.20\00680Whitley_deny-atty


                                  26

                                  27

                                  28                                                      5
